DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a non-final Office action responsive to the reply filed on 09/15/2022.

Claims 26-44 and 46 have been amended. 
Claims 1-24 and 45 have been canceled. 
Claims 25-44 and 46 are pending.

Claim Objections

Claims 44 and 46 are objected to because of the following informalities:
Claim 44, line 15, “and the first substrate tape” for clarification and original disclosure support is suggested to amend to - - and the hooking elements of the first substrate tape - -.
Claim 44, line 16, “and the first substrate tape” for clarification and original disclosure support is suggested to amend to - - and the hooking elements of the first substrate tape - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-30 and 33-42 are rejected under 35 U.S.C. 103 as being unpatentable over Line et al. (US Patent No. 7,971,325), in view of Oborny et al. (US Publication No. 2002/0031637).
Regarding claim 25, Line et al. discloses a touch fastener, comprising: 
a first substrate tape having hooking elements arranged continuously on a first side of the first substrate tape and having a second side opposite the first side (see annotated Figs. 3 and 26); 
a first side of a second substrate tape being connected on the second side of the first substrate tape, the second substrate tape having a second side opposite the first side of the second substrate tape, the second substrate tape being wider than the first substrate tape (see annotated Fig. 3); and 
V-shaped recesses of equal size and configuration being formed in adjacent first free lateral edge areas of the first and second substrate tapes forming a weakening of resistance facilitating bending of the first and second substrate tapes transversely and laterally relative to a longitudinal axis of the first and second substrate tapes (see Col. 9, lines 38-41), the V-shaped recesses tapering from the first free lateral edge areas, the hooking elements being subdivided by the V-shaped recesses into touch fastener segments one behind another along the longitudinal axis and extending continuously past laterally inward extensions of the V-shaped recesses (see annotated Figs. 3 and 26).
Line et al. does not disclose connectors on the second side of the second substrate tape. However Oborny et al. teaches the connectors (70) on the second side of the second substrate tape (see Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the connectors on the second side of the second substrate tape in order to be adhered to the cushion element.
Regarding claim 26, Line et al. discloses wherein the first lateral edge area of the second substrate tape protrudes lateral beyond an adjacent side edge of the first substrate tape (see annotated Fig. 3).  
Regarding claim 27, Line et al. discloses wherein each of the first and second substrate tapes have second free lateral edge areas opposite the first free lateral edge areas thereof, the second lateral edge areas having V-shaped recesses of equal size and configuration formed therein and tapering from the second free lateral edge areas (see annotated Fig. 26).  
Regarding claim 28, Line et al. discloses wherein the first free lateral edge areas and second free lateral edge areas of the second substrate tape protrude laterally beyond adjacent side edges of the first substrate tape (see annotated Fig. 26).  
Regarding claim 29, Line et al. discloses wherein the V-shaped recesses end at a predetermined distance from the longitudinal axis of the first and second substrate tapes (see annotated Fig. 26).  
Regarding claim 30, Line et al. discloses wherein the fastener segments are interconnected adjacent to one another at articulation points formed by the V-shaped recesses along the longitudinal axis, with the hook elements extending beyond the articulation points (see annotated Fig. 26).  
Regarding claim 33, Line et al. discloses wherein each of the V-shaped recesses extend from a longitudinal edge of the second substrate tape transversely to the longitudinal axis close to but spaced from the longitudinal axis (see annotated Fig. 26).  
Regarding claim 34, Line et al. discloses wherein the V-shaped recesses extend from both longitudinal edges of the second substrate tape transversely to the longitudinal axis to close to but spaced from the longitudinal axis (see annotated Fig. 26).  
Regarding claim 35, Line et al. discloses the claimed invention except for boundary edges of each V-shaped recess form an angle at 20° to 30° between each other. It would have been an obvious matter of design choice to the boundary edges of each V-shaped recess form an angle at 20° to 30° between each other, since such a modification would have involved a mere change in the dimension of a component. A change in dimension is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPO 777 (Fed. Cir. 1984).
Regarding claim 36, Line et al. discloses the claimed invention except for the angle is 25°. It would have been an obvious matter of design choice to the angle is 25°, since such a modification would have involved a mere change in the dimension of a component. A change in dimension is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 37, Line et al. discloses wherein the V-shaped recesses are equally spaced from one another by distances smaller than a width of the second substrate tape tapes (see annotated Fig. 26).  
Regarding claim 38, Line et al. discloses wherein the V-shaped recesses extend from both longitudinal edges of the second substrate tape, with the V-shaped recesses extending from one longitudinal edge of the second substrate tape being aligned with the V-shaped recesses extending from the other longitudinal edge of the second substrate tape tapes (see annotated Fig. 26).  
Regarding claim 39, Line et al.  discloses the claimed invention except for the V- shaped recesses have closed ends spaced by a distance less than one-eighth of a width of the second substrate tape. It would have been an obvious matter of design choice to the V-shaped recesses have closed ends spaced by a distance less than one-eighth of a width of the second substrate tape, since such a modification would have involved a mere change in the dimension of a component. A change in dimension is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 40, Line et al.  discloses the claimed invention except for the distance is less than one-tenth of the width. It would have been an obvious matter of design choice to the distance is less than one-tenth of the width, since such a modification would have involved a mere change in the dimension of a component. A change in dimension is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 41, Line et al. discloses wherein the V-shaped recesses extend completely through materials of the first and second substrate tapes in a direction perpendicular to the first and second sides of the first and second substrate tapes (see annotated Fig. 26).  
Regarding claim 42, Line et al. discloses wherein the V-shaped recesses extend from both longitudinal edges of the second substrate tape with the V-shaped recesses extending from one longitudinal edge of the second substrate tape closing and the V-shaped recesses extending from the other longitudinal edge of the second substrate tape spreading upon bending of the first and second substrate tapes (see annotated Fig. 26).  



    PNG
    media_image1.png
    438
    778
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    354
    714
    media_image2.png
    Greyscale



Allowable Subject Matter

Claims 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE

Claims 43, 44 and 46 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 43 see Office action mailed on 08/19/2022, for the examiner’s statement of reason for allowance.
Regarding claims 44 and 46, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring a foam barrier between the cover sheeting and the first substrate tape and at least partially engages spaces between the hooking elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see pages 9-11, filed 09/15/2022, with respect to the rejection(s) of claim(s) 25 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the final rejection of the prior Office action mailed on 08/16/2022 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Line et al. (US Patent No. 7,971,325), in view of Oborny et al. (US Publication No. 2002/0031637).  Line et al. broadly discloses a first substrate tape having hooking elements arranged continuously on a first side of the first substrate tape and having a second side opposite the first side (see annotated Figs. 3 and 26).

EXAMINER’S COMMENT
In view of applicant’s amendments to the claims submitted in the reply filed on 09/15/2022, the claim rejections under 35 USC § 112 indicated in the prior Office action have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677

/Robert Sandy/Primary Examiner, Art Unit 3677